Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application 17/210,503 filed on 3/24/2021.
Claims 1-18 have been examined and are pending in this application.
The examiner notes the IDS filed on 3/24/2021 has been considered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Australia on 3/28/2013. It is noted, however, that applicant has not filed a certified copy of the Australia Patent Application No. 2013901094 application as required by 37 CFR 1.55.


Claim Objections
Claim(s) 2-9 is/are objected to because of the following informalities:  
Regarding Claims 2-9; the claim recites in the preamble “The interactive sports apparel of claim 1...”. The examiner notes for better clarity the preamble should be amended to “The interactive sports apparel system of claim 1...”, since claim 1 is a system claim. Appropriate correction is required.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zeigler (US 2012/0085829 A1) in view of Jay et al. (US 2013/0102248 A1) and Fitzpatrick et al. (US 2008/0200153 A1). 

Regarding Claim 1;
Ziegler discloses an interactive sports apparel system ([0058] – garments with interactive QR-code), comprising: 
an article of sports apparel having a scannable code forming part of the apparel ([0058] – garments with interactive QR-code); and 
a server configured to simultaneously deliver static media content and streaming media content to respective content placeholders residing on a scanner that scans the code on said apparel ([0008] - The interactive QR codes, MS-Tags, or use of any other interactive URL connecting code, allows smart phone users or users of any computing device with optical scanner element to scan the code and be linked to both static data that is typically hosted by bar codes, and or specific internet URL's that can host much broader band width of data that includes text, multiple languages, audio, video, special promotions, coupons, testimonials, product specifications, MSDS documents, certifications, product demonstrations, dealer locations, retail locations, image galleries, GPS coordinates, warranty product registration forms, opt-in interactive forms); the static media and the streaming media each having content... ([0008]).
Ziegler fails to explicitly disclose the static media and the streaming media each having content that is determined based on:
a proximity of the scanner to said apparel; and 
a user profile associated with the scanner.
However, in an analogous art, Jay teaches the static media and the streaming media each having content that is determined based on: a proximity of the scanner to said [tag] (Jay, [0034] - Guest 104 has a portable media device 122 that may have network capability (e.g., a mobile phone or tablet device that cooperates with a wireless Internet connection and/or a cell phone carrier) and includes a wireless reader 124 for reading tag 112 when in close proximity (e.g., within about 8 inches) thereto. In one example of operation, guest 104 places device 122 in close proximity to tag 112, whereupon device 122 automatically reads a URL as digital content 113 from wireless tag 112, connects to web page 116, and receives information 102).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the teachings of Jay to the media and apparel of Ziegler to include the static media and the streaming media each having content that is determined based on: a proximity of the scanner to said [tag] (i.e. thus applying similarly to apparel) 
One would have been motivated to combine the teachings of Jay to Ziegler to do so as it provides/allows for delivering information to a guest at a venue includes a wireless tag located within the venue and having a Universal Resource Locator (URL) stored therein, and a server for providing a web page addressable by the URL and containing the information (Jay, [0003]).
However, in an analogous art, Fitzpatrick teaches the static media and the streaming media each having content that is determined based on: a user profile associated with the scanner (Fitzpatrick, [0016] - As such, this disclosure details a code triggered information server (CTIS) that delivers information based on user activities, such as may be registered by codes scanned by mobile devices, as well as user characteristics and an accumulated history of user activities (e.g., code scans). The scans, together with geographic, temporal, and user-specific information, are obtained by the server that receives, processes, and records the message. Based on these messages and a user profile--which may include continuously updated user-specific behavior information, situational and ambient information, an accumulated history of scanned code messages, and integration with outside database information--the server selects information to serve to the users' mobile devices from an information base and [0050] and [0075] - In one embodiment illustrated in FIG. 8, the Ad (800) is comprised of the specific ad content (805) (e.g., text, images, video, etc.) and [0096]).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the teachings of Fitzpatrick with the media of Ziegler and Jay to include the static media and the streaming media each having content that is determined based on: a user profile associated with the scanner.
One would have been motivated to combine the teachings of Jay to Ziegler to do so as it provides/allows for taking advantage of the tracking and context targeting possibilities (Fitzpatrick, [0016]).

Regarding Claim 2;
Ziegler and Jay and Fitzpatrick disclose the interactive sports apparel [system] to Claim 1: 
	Ziegler further discloses wherein the streaming media is a video ([0008] – video).

Regarding Claim 3;
Ziegler and Jay and Fitzpatrick disclose the interactive sports apparel [system] to Claim 1: 
	Ziegler further discloses wherein the streaming media is a training video ([0008] – video... product demonstrations).

Regarding Claim 4;
Ziegler and Jay and Fitzpatrick disclose the interactive sports apparel [system] to Claim 1: 
	Ziegler further discloses wherein the streaming media is a video taken from a wearer of said apparel ([0008] – video... testimonial).

Regarding Claim 5;
Ziegler and Jay and Fitzpatrick disclose the interactive sports apparel [system] to Claim 1: 
	Ziegler further discloses wherein the streaming media plays ... when the scanner [scans] said apparel ([0008]).
	Jay further teaches wherein the streaming media plays only when the scanner is within a predetermined distance of said [tag] (Jay, [0034] - Guest 104 has a portable media device 122 that may have network capability (e.g., a mobile phone or tablet device that cooperates with a wireless Internet connection and/or a cell phone carrier) and includes a wireless reader 124 for reading tag 112 when in close proximity (e.g., within about 8 inches) thereto. ... In other examples of operation, when guest 104 places device 122 in close proximity to tag 112, device 122 automatically reads digital video, audio, text and/or image information as digital content 113 from tag 112, and displays corresponding video, audio, text and/or images through device 122).
	Similar rationale and motivation is noted for the combination of Jay to Ziegler and Jay and Fitzpatrick, as per Claim 1, above.

Regarding Claim 6;
Ziegler and Jay and Fitzpatrick disclose the interactive sports apparel [system] to Claim 1: 
Ziegler further discloses wherein said apparel is a shirt ([0058] – garments with interactive QR-code).

Regarding Claim 7;
Ziegler and Jay and Fitzpatrick disclose the interactive sports apparel [system] to Claim 1: 
Ziegler further discloses wherein said code is a QR code ([0058] – garments with interactive QR-code).


Regarding Claim 8;
Ziegler and Jay and Fitzpatrick disclose the interactive sports apparel [system] to Claim 1: 
Fitzpatrick further teaches wherein said server is configured to deliver the static media and the streaming media based on a GPS location of the scanner (FIG. 2 – Determine Location and Time “GPS”→ Prepare and Send Reply and [0016] and [0050] and [0075] and [0096])
	Similar rationale and motivation is noted for the combination of Fitzpatrick to Ziegler and Jay and Fitzpatrick disclose Jay, as per Claim 1, above.

Regarding Claim 9;
Ziegler and Jay and Fitzpatrick disclose the interactive sports apparel [system] to Claim 1: 
	Ziegler further discloses wherein said scannable code is on said apparel...([0008]).
Fitzpatrick further teaches ...is only active for a predetermined time (Abstract - For example, a user who is profiled as a teenager with a stated interest in comic books and a record of scanning codes related to movies may be served an advertisement for the latest comic book themed movie playing in the next hour near his/her present geographic position the next time he/she scans a code from the entertainment section of the newspaper and FIG. 2 – Determine Location and Time → Prepare and Send Reply and [0016] and [0050] and [0075] and [0096])
	Similar rationale and motivation is noted for the combination of Fitzpatrick to Ziegler and Jay and Fitzpatrick disclose Jay, as per Claim 1, above.

Regarding Claim(s) 10-18; claim(s) 10-18 is/are directed to a/an method associated with the system claimed in claim(s) 1-9. Claim(s) 10-18 is/are similar in scope to claim(s) 1-9, and is/are therefore rejected under similar rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385. The examiner can normally be reached Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARI L SCHMIDT/Primary Examiner, Art Unit 2439